Exhibit B(1) Verification Nationwide Life Insurance Company and Separate Accounts of Nationwide Life Insurance Company State of Ohio ) County of Franklin ) ss: The undersigned being duly sworn deposes and says that he has duly executed the attached Application dated February 20, 2009 for an on behalf of Nationwide Life Insurance Company, Nationwide Variable Account-II, Nationwide Variable Account-7, Nationwide Variable Account-9, Nationwide Variable Account-14, Multi-Flex Variable Account, Nationwide VLI Separate Account-2, Nationwide VLI Separate Account-4, and Nationwide VLI Separate Account-7; and that all action by stockholders, directors, and other bodies necessary to authorize deponent to execute and file such instrument has been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information, and belief. /s/JAMIE RUFF CASTO Name:Jamie Ruff Casto Title:Managing Counsel Exhibit B(2) Verification Nationwide Life and Annuity Insurance Company and Separate Accounts of Nationwide Life and Annuity Insurance Company State of Ohio ) County of Franklin ) ss: The undersigned being duly sworn deposes and says that he has duly executed the attached Application dated February 20, 2009 for an on behalf of Nationwide Life and Annuity Insurance Company and Nationwide VL Separate Account-G; and that all action by stockholders, directors, and other bodies necessary to authorize deponent to execute and file such instrument has been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information, and belief. /s/JAMIE RUFF CASTO Name:Jamie Ruff Casto Title:Managing Counsel Exhibit B(3) Verification Nationwide Life Insurance Company of America and Separate Accounts of Nationwide Life Insurance Company of America State of Ohio ) County of Franklin ) ss: The undersigned being duly sworn deposes and says that he has duly executed the attached Application dated February 20, 2009 for an on behalf of Nationwide Life Insurance Company of America and Nationwide Provident VLI Separate Account 1; and that all action by stockholders, directors, and other bodies necessary to authorize deponent to execute and file such instrument has been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information, and belief. /s/JAMIE RUFF CASTO Name:Jamie Ruff Casto Title:Managing Counsel Exhibit B(4) Verification Nationwide Life and Annuity Company of America and Separate Accounts of Nationwide Life and Annuity Company of America State of Ohio ) County of Franklin ) ss: The undersigned being duly sworn deposes and says that he has duly executed the attached Application dated February 20, 2009 for an on behalf of Nationwide Life and Annuity Company of America, Nationwide Provident VA Separate Account A, and Nationwide Provident VLI Separate Account A; and that all action by stockholders, directors, and other bodies necessary to authorize deponent to execute and file such instrument has been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information, and belief. /s/JAMIE RUFF CASTO Name:Jamie Ruff Casto Title:Managing Counsel Exhibit B(5) Verification Nationwide Variable Insurance Trust Commonwealth of Pennsylvania ) County of Montgomery ) ss: The undersigned being duly sworn deposes and says that he has duly executed the attached Application dated February 20, 2009 for an on behalf of Nationwide Variable Insurance Trust and that all action by shareholders, trustees, and other bodies necessary to authorize deponent to execute and file such instrument has been taken.Deponent further says that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information, and belief. /s/ERIC E. MILLER Name:Eric E. Miller Title:Secretary
